One-minute speeches on matters of political importance
We now come to the one-minute speeches on important political issues.
(MT) Mr President, last week the European cruise industry organised a one-day conference in Brussels for all the stakeholders in the industry. During this conference a report was presented concerning the extremely important contribution that this industry has to make to Europe. Amongst other things, it was announced that the cruise industry is responsible for providing around 190 000 jobs within Europe. I believe, Mr President, that this Parliament ought to recognise the importance of this industry, and, consequently, the European Union must do its utmost to pay greater attention to it and place it within the policies it develops. Thank you.
(EL) Mr President, the Turkish-Armenian journalist Hrant Dink was murdered recently by extreme nationalists in Istanbul.
The constant threats against his life forced the writer Orhan Pamouk to leave Turkey and take refuge in the United States of America.
The unchecked activities of extremists and the worrying increase in nationalism are not just an internal problem for Turkey; they are a matter for every European democrat. It is a question of solidarity with the democratic movement in Turkey which is fighting under difficult conditions for an area of freedom of expression and dignity.
Rhetorical declarations of sympathy are no longer enough. Collective initiatives and action are needed on the part of the European Union and, in particular, on the part of the European Parliament. Initiatives must be taken immediately towards the Turkish Government by you, Mr President, and by all the political groups. I therefore propose that plenary should adopt a motion for a resolution as a first specific step in the condemnation of the nationalism and terrorism threatening the weak democratic fabric in Turkish society.
(LT) Mr President, 16 February is the day that Lithuania celebrates the Restoration of Statehood; however, in the calendar produced for the Members of the European Parliament, it is indicated that we celebrate our National Day not on 16 February, but on 1 February.
Furthermore, in this calendar the dates of four of my country's public holidays are mixed up. Just imagine: the calendar states that St John's Day, which all of the Christian world celebrates on 24 June, is celebrated in Lithuania on 1 June. This is absurd, total carelessness on the part of parliamentary staff. I understand, Mr President, that you were not responsible for these mistakes at the time; nonetheless, I would prefer that, in future, you and other managers of Parliament do not allow such errors to occur. The purpose of these calendars is to enable us to get to know our colleagues from other countries better, including their public holidays. But in regard to Lithuania, the calendar is a total collection of errors.
We will check that and get the right date put in, namely 16 February. The twenty-fourth day of June is the Feast of St John the Baptist.
(PL) Mr President, the events of the last few days have shown once again what the meat dispute between Russia and Poland is really about. It is political and it is about, on the one hand, an attempt by Russia to punish Poland for the independent and democratic direction of Poland's political changes and the withdrawal from Russian influence, and on the other it is a test of the unity of the European Union and an attempt to undermine its solidarity. The Russian political elite is watching carefully to see whether or not the European Union will unite to stand behind one of its members. I am convinced that the time for the European Union to grasp the nettle, to state its position and to deploy effective instruments to resolve this dispute is long overdue. All previous attempts have been fruitless. The only solution is to raise the issue in no uncertain terms and to show Russia that it has to deal with the might of the entire European Union.
(DA) Mr President, last Friday, something happened that ought not to have happened. Contrary to the EU's nature protection directives, the Polish authorities gave permission for the Via Baltica road to be built. The plan is for it to go right through a Natura 2000 area in one of Europe's genuinely unique areas of natural beauty. This happened in spite of the fact that, back in December, the European Commission sent a letter of formal notice to Poland. Now, the green light has been given for contractors to begin felling 20 000 trees this week. It is scandalous that the authorities of an EU country should be consciously infringing EU legislation. It is not only appalling for the natural environment, it also in fact undermines legal certainty and the EU's reputation and may become a slippery slope whereby environmental legislation and environmental considerations are set aside as people see fit. I therefore very much hope that the Commission will live up to its responsibilities, follow up its letter of formal notice as quickly as possible and put a stop to what Poland has set in motion.
(PT) Mr President, I should like to take this opportunity to welcome the victory of the 'yes' vote in yesterday's referendum in Portugal on the decriminalisation of the voluntary termination of pregnancy in the first ten weeks, on the woman's volition.
This result puts an end to all the false obstacles thus far created, including yesterday's referendum, blocking the Portuguese Parliament from exercising its legitimate legal powers on this issue. The time has now come to make up for years and years of lost time.
I should like to thank all the MEPs from the Confederal Group of the European United Left/Nordic Green Left, who for years have shown solidarity with the struggle of Portuguese women, many of whom suffer the undignified and inhumane experience of being put on trial for abortion. Yesterday's result is an important victory for Portuguese women and for all those who, like us, have fought for decades for an end to backstreet abortions, for the promotion of women's health and for free, aware and responsible parenthood.
(PL) Mr President, despite the European Union's purported task of establishing a zone of freedom, security and justice, the European media make accusations and persistent attacks against public figures, particularly when they are ideologically inconvenient.
For this reason we are appealing for, and have drawn up a petition asking for media persecution and terrorism to be treated as acts of violence that threaten human rights. Without any proof, the media have lynch-mobbed a Polish archbishop for the purpose of preventing him from becoming the Metropolitan Bishop of Warsaw. Similarly, the European media have been pillorying Pope Benedict XVI and have for years been slandering the charismatic monk who created the only truly free radio station in Poland, along with others who oppose the ideas of the logic of disintegration that characterises the new left.
We appeal with the greatest insistence for the values on which the European Union is based, namely human dignity, freedom, democracy and equality, human rights and the right to profess one's religion, to be respected.
Mr President, this is the third time I have taken the opportunity to use a one-minute speech to bring to the attention of this House the fact that another poultry-processing factory in Northern Ireland has closed with a substantial loss of jobs.
It seems to me that we are continuing to lose jobs within the European Union. We are allowing cheap poultry meat to be imported into the European Union, produced at lower standards than those imposed on our farmers and our processors within the European Union, and putting our own people out of jobs. In my opinion we are also risking the health of the people of the European Union because this poultry meat imported into the European Union does not meet the same high standards that we expect here.
There is a lot more I could say on this. It seems that we continue to ignore the dangers of this, and I have to warn this House that we do so at our peril if we put our people, farmers and workers at risk. The Commission must investigate this and try to put a stop to it.
(FI) Mr President, since the 1960s, 14 people have died in Italy in football riots. Last week, a policeman with a family was killed in Sicily when spectators threw a bomb at him.
There are problems, however, all over Europe. It is sad and shameful for Europe that football breeds violence both on and off the pitch. All those involved in football need to work together to defend the sport's tarnished reputation.
Zero tolerance on racism and violence would seem to be the only way to combat these problems. Penal measures are not working: we have to come down hard on the clubs in terms of financial penalties, as has now been done. Suspending matches and playing to empty stadiums will hurt the clubs' pockets. This way, they will not be able to neglect their responsibility to improve security for long. This way, the clubs will also start to show a genuine interest in keeping their supporters under control.
Mr President, today I would like to link two issues together. First of all, the comments from President Barroso with regard to the holding of referenda on the draft constitution. His inference was that countries might consider not holding referenda. Well, coming from a country where a referendum must be held on these issues, I find this extremely puzzling to say the least. On the one hand we have Commissioner Wallström talking about plan 'D' for democracy and dialogue and debate and engaging our citizens; on the other hand we have the comments from President Barroso. At the end of the day, are we supposed just to inform and consult and debate and discuss with our citizens, but not to trust them when it comes to voting?
The other issue I wish to highlight is that a bill is currently being debated in the Irish Parliament that would give sweeping and retrospective powers to ministers to create indictable offences in order to comply with European legislation. In this context, the directly-elected Irish Parliament would be bypassed. So, on the one hand we are bypassing citizens; on the other hand bypassing national parliaments. I have to say, as a committed European, I think these are worrying times for the EU.
Mr President, last week the Russian authorities presented new charges against the former Yukos managers, Mr Khodorkovsky and Mr Lebedev, who were already sentenced two years ago on highly questionable grounds. Many Members of this Parliament have followed with great concern the fate of these two men, who can be classed as political prisoners. A new sentence will probably mean their moral and political execution.
I suggest that a temporary committee should be set up to investigate politically motivated trials and murders which, unfortunately, are continuing in Russia, despite the concern expressed today.
(FR) Mr President, I should like to raise an issue relating to European policy, which is of the utmost importance: the fight against extremism, which is sadly developing throughout Europe right now. The democratic parties on the right and left, the Liberals, the Greens - all the parties represented here, in this House - have unanimously declared the need to distance themselves from any form of extremism, xenophobia, anti-Semitism and minority exclusion. We have managed, in this House, to quarantine-off extremists. That is a huge achievement.
Ladies and gentlemen, can you imagine the vice-president of the UMP in France or the vice-president of the CDU in Germany taking the floor during a demonstration in which extremists are present and banners with neo-Nazi slogans are brandished, and not distancing himself? I believe, ladies and gentlemen, that all the parties present in this House should stand back from the extremists on all sides, who are wreaking havoc throughout the countries of Europe.
(ET) Although today is 12 February, I would like to return to the end of January for a moment. On the evening of 25 January, Galina Kozlova, wife of Vladimir Kozlov, Chairman of the Council of Mari El and 2006 winner of the Sakharov Prize for Freedom of Thought, was brutally attacked in Yoshkar-Ola. Galina Kozlova was brought to the neurosurgery department of Yoshkar-Ola City Hospital with cranial damage and a concussion, as well as damage to her sight resulting from the use of nerve gas in the attack.
In spring 2005, Parliament passed a resolution on the violation of human rights and democracy in the Mari Republic in the Russian Federation. As you remember, this resolution stated that journalists that are not part of the state-controlled media continue to be attacked, persecuted and disregarded. In 2001, three journalists were killed, and on 4 February 2005, Vladimir Kozlov himself was seriously beaten. I regret, Mr President and esteemed colleagues, that I must inform you that the situation with regard to minorities and human rights in the Mari Republic has not improved since that time.
(PL) Mr President, MEPs are not subject to anybody's orders. That is what the electoral rules say in our countries. But what is the situation like on the ground? We have in recent days been observing infringements of the independence of MEPs. Parliament has undergone a crisis regarding the election of the chairman of the Committee on Foreign Affairs. On the basis of earlier decisions by the CD coalition, this post was awarded to the Polish Member, Mr Saryusz-Wolski. Since then the Poles have been subjected to disgraceful pressure.
The German Chancellor, Angela Merkel, telephoned the head of the party applying to chair this committee of the European Parliament and asked him to withdraw the nomination. The ex-chancellor, Helmut Kohl, telephoned a Polish politician for the same reason. Furthermore, former Austrian Chancellor Schüssel, together with the prime minister of Luxembourg, sent a special letter about this to the EPL fraction. All of this in an effort to ensure that the European Parliament's foreign policy is conducted by the previous president, the German politician, Mr Brok.
Is that what is called free and unfettered exercise of the duty of an MEP? I think not, Mr President. Interference in this matter by the highest authorities in Germany, Austria and Luxembourg is an infringement of the independence of this House, and makes a mockery of democracy. I ask that the independence of this House be protected in the future.
(DE) Mr President, I would also like to mention the political detainees Mikhail Khodorkovsky and Platon Lebedev, who have been charged again, on the basis of obscure accusations, in order to prevent their early release, for which Russian law makes provision. It is by these means that the justice system is continuing its absurd and clearly politically motivated show trial of Yukos' former owners. Khodorkovsky's commitment to a more democratic Russian society made him an opponent of Putin, and, their major oil group having been broken up, the greater part of the owners' shares are now in the hands of the state. If Russia disregards basic human rights - and we have just heard of it doing so in Munich too - then that makes it a very problematic partner for the EU. We in this House should monitor this trial on the ground and protest against such practices.
(SL) On 1 February this year, unidentified persons set fire to a nursery school in Trieste for children from the Slovene minority. As a result, the children had to be moved to other, temporary premises. Similar incidents directed against the Slovene minority have taken place in the past, for instance when a Slovene primary school was set on fire. Despite six years of promises, the building has still not been repaired. For this reason, Slovene parents fear that the same thing might also happen in this case.
The Slovene minority demands, quite justifiably, that the authorities in Trieste find and punish the arsonists and protect the Slovene minority from similar incidents in the future. They also expect the children's nursery and school to be repaired as soon as possible.
I would like to draw the attention of this House to the fact that, despite many recent promises, the Italian authorities are still failing to implement in full the legal protection granted to the Slovene minority.
(ET) Ladies and gentlemen, Ahtisaari's Kosovo report is complete. In Munich, President Putin explicitly stated Russia's objectives in the world and in Europe. The time for waiting is over; now is the time to act.
The EU's help in leading the Western Balkans towards stability will be the moment of truth for the European Union's foreign and security policy. The best way to solve the Kosovo question is to obtain Serbia's support, and in order to do that we must support the democratic forces in that country.
We must confirm that we support the continued rapprochement between Serbia and the European Union as soon as that may be possible. We must state which criteria will decide whether the continuation of that process is possible. The Serbian Government, which is implementing the fundamental values of the European Union - democracy, human rights and the rule of law - must merit our support on their journey towards joining Europe.
Thus we will be able to foil Russia's threat to veto the Kosovo plan in the UN and use Kosovo as a pretext to support separatists in countries that are part of the European Union's neighbourhood policy.
(SV) Mr President, as a former fellow Member stated, a significant referendum took place in Portugal yesterday. As you are no doubt aware, it was about no longer treating women who terminate a pregnancy up until the tenth week as criminals. The Portuguese people voted in favour of the proposal. I wish to congratulate the women of Portugal on having taken this step towards taking charge of their own bodies. I also wish to thank our Portuguese fellow Members and those parties that have conducted such an objective, serious and informative campaign.
Each Member State is entitled to take its own decisions concerning reproductive rights. These are matters that each country has to decide for itself. However, it is extremely important for us to be able to reach across national borders in providing information, putting forward shared opinions and showing solidarity with women. I hope that Malta, Poland and Ireland will be able to follow Portugal's example.
(SK) On 22 January radio broadcasting by the BBC was discontinued in Slovakia on the grounds that it was broadcast in English, which is not permitted under a notoriously anti-European national language law enacted in 1995. Under this law, no radio frequency may be allocated to broadcasts in a foreign language. The termination of BBC broadcasting has caused great disappointment among Slovak citizens, all the more for the fact that the current government has been emphasising the need to improve foreign language education, of which the BBC was a model.
Although the culture ministry too realises how absurd such regulations are, it is planning to impose stricter controls and sanctions, rather than coming up with a positive solution. The free movement of services is one of the basic principles of the European Union, and information dissemination cannot be made conditional upon the language in which the information is conveyed. This case proves that the language law in question does not comply with the principles of cultural and linguistic diversity or the values of the European Union.
Mr President, I wish to raise the event last week in Paris where the International Treaty to outlaw enforced disappearances by governments was opened for signature. Fifty-seven states signed it and I congratulate them. I regret that my own country, Ireland, was not among them.
Over 50 000 people have been disappeared by governments over the last 25 years. Forty thousand of them are still missing and their families do not know if they are dead or alive. It is astonishing to me that only eight EU Member States signed last week, given that it was agreed last November, following five years of negotiations and a twenty-year campaign.
There are also worrying reports that the United States and some EU Member States are going to refuse to sign this Treaty. The reason I am raising it here, Mr President, is that I would ask you to have the Commission and the Council clarify in this House that all EU Member States are committed to this Treaty and will sign it without delay.
(HU) The Cuban dictatorship, through the medium of its party newspaper Gramma, accused some new Member States of conspiracy against Havana. True, the accused states, for example the Czech Republic and Poland, have often raised their voices recently on behalf of Cuban democracy. However, their efforts can only be crowned with success if the European Union takes a united stand in defence of the island state's democratic forces. Even in the midst of its own reforms, the EU has to find a way to lend support to those dissenters, inside as well as outside of Cuba, who are raising their voices ever more loudly.
Indeed, the role of Europe in the world will be defined not only by its economic performance but by its commitment, expressed in actions, to the cause of freedom. Though hundreds are still in prison for political reasons, in my opinion the Fidel Castro brand of socialist dictatorship is already on its last legs. But for this to herald the advent of democracy, the international community, including the European Union, must stand up unambiguously for fundamental freedoms.
I would like to explain that one factor borne in mind when choosing speakers is who spoke last time. You may be wondering why one person or another has not been called. It always, to some small degree, works on the basis that if you got the floor last time, you do not necessarily get given it today, and so the last speaker to be called is Mr Papastamkos, who did not get the chance to speak last time.
(EL) Mr President, five years on from the introduction of the euro, the Union is still not offering equal terms of competition, be it for credit cards or when changing banks by transferring an account to another bank or for other banking transactions.
Consumers throughout Europe are forced to bear unjustifiably high charges. Also, charges are subject to impressive fluctuations of up to 400% for commercial transactions on credit cards. According to the Commission, bank charges cost European companies about EUR 25 billion a year.
The message I wish to send the Commission is about whether it intends to exercise all its powers under Community legislation, by which I mean in practice and not just with declarations of a proclamatory nature. It is high time a single payment area was created.
That concludes this item on the agenda.